UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-2432



JOSEPH M. ANDERSON,

                                              Plaintiff - Appellant,

          versus


COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, Chief
District Judge. (CA-03-70)


Submitted:   June 13, 2005                    Decided:   July 5, 2005


Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph E. Wolfe, Norton, Virginia, for Appellant.      Donna L.
Calvert, Regional Chief Counsel, Patricia M. Smith, Deputy Chief
Counsel,   Dina  White   Griffin,  Assistant  Regional  Counsel,
Philadelphia, Pennsylvania; John L. Brownlee, United States
Attorney, Julie C. Dudley, Assistant United States Attorney,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Joseph M. Anderson appeals the district court’s order

affirming the Commissioner’s decision to deny him Social Security

Disability and Supplemental Security Income benefits.      We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.      See Anderson v.

Commissioner, No. CA-03-70 (W.D. Va. Sept. 14, 2004).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -